Citation Nr: 1400376	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent prior to August 13, 2008 and in excess of 50 percent on or after August 13, 2008 for service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran & E.J.



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1992 to October 1992, from November 1993 to November 2001, and from April 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the RO.

The RO subsequently increased the disability rating from 30 percent to 50 percent for the service-connected anxiety disorder by way of a March 2010 decision by a Decision Review Officer (DRO).  

The Board notes that the issue of a total rating based on individual unemployability by reason of service-connected disability has been previously raised by the record and developed by the RO.  A Statement of the Case was issued in May 2013; the Veteran has not perfected his appeal with a subsequent VA Form 9, Substantive Appeal.  

In September 2013, the Veteran testified from the RO at a hearing held before the undersigned Veterans Law Judge by way of videoconference technology.  The transcript of the hearing is associated with the record.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

Here, the purpose of the Board remand is to obtain a new VA psychiatric examination to ascertain the current nature and severity of the Veteran's service-connected anxiety disorder, which the Veteran has averred has gotten worse since the last VA examination of March 2011.

At his recent hearing in September 2013, the Veteran discussed various symptomatology that suggested that the service-connected anxiety disorder might have increased in severity.  

Furthermore, the Board notes that VA treatment records from 2011 and 2012 may indicate various psychiatric symptomatology that the VA examiner must consider.  The Board directs the VA examiner to consider the lay evidence of record as well as the medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, the RO should attempt to obtain copies of any outstanding and current VA treatment records relating to the Veteran's treatment for a mental health disorder, to include any VA medical records previously referenced in the case file.  If there are outstanding private treatment records, the necessary steps, to include obtaining proper authorization to obtain relevant records should be taken to associate them with the record.  

All reasonable attempts to obtain such records should be documented.  If any records cannot be obtained after reasonable efforts have been made, a formal determination should be issued that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the above records to the extent available, the RO should have the Veteran scheduled for a VA examination to ascertain the current severity and manifestations of the service-connected anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's statements and testimony and treatment records. 

The examiner should then comment on the severity of the Veteran's anxiety disorder and address all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]"  38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file must be made available to the examiner for review.

3.  After completing the requested action, and any other development as may be indicated by any response received as a consequence of the actions taken, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

